—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered November 28, 2001, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People adduced legally sufficient evidence at trial to establish that the complainant sustained physical injury (see Penal Law § 10.00 [9]), so as to support his conviction for robbery in the second degree (see Penal Law § 160.10 [2] [a]). At trial, the evidence showed that the defendant grabbed the complainant by her hair and threw her to the ground. He then jumped on top of her and punched her in the mouth and snatched a chain from her neck. After the incident, the complainant was bleeding from her arm, leg, and neck, and Emergency Medical Service workers treated her for her injuries. She also missed a week of work as a result of the incident, and had pain for about a month after it.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Guidice, 83 NY2d 630, 636 [1994]; People v Bogan 70 NY2d 860 [1987]; People v Burris, 275 AD2d 793 [2000], affd 96 NY2d 884 [2001]; People v Tucker, 221 AD2d 670 [1995]). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.